UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1000



MARY CAROLINE COLLETTI,

                                              Plaintiff - Appellant,

          versus


MACRO INTERNATIONAL, INCORPORATED,

                                               Defendant - Appellee.


MONTGOMERY COUNTY,

                                                       Amicus Curiae.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-96-
591-MJG)


Submitted:   September 9, 1997            Decided:   October 19, 1998


Before MICHAEL and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Caroline Colletti, Appellant Pro Se. Alan Barry Sternstein,
James Murdoch Kefauver, Sr., SHULMAN, ROGERS, GANDAL, PORDY &
ECKER, P.A., Rockville, Maryland, for Appellee. Linda B. Thall,
Senior Assistant County Attorney, Rockville, Maryland, for Amicus
Curiae.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     The plaintiff appeals the district court’s order granting the

defendant’s motion for summary judgment. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Colletti v. Macro International, No. CA-96-591-MJG (D. Md.

Nov. 13, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials be-

fore the court and argument would not aid the decisional process.*




                                                          AFFIRMED




     *
      A new argument as to the timeliness of the plaintiff’s claim
was raised for the first time on appeal by amicus curiae. A
decision to reach a new issue on appeal is subject to our
discretion and is dependent on the circumstances of the individual
case. Singleton v. Wulff, 428 U.S. 106, 121 (1976). We decline to
consider this new argument because the factual basis for it was not
sufficiently developed in the record.


                                2